McLennan, J. (dissenting):
I think the verdict of the jury in this case is so decidedly against the weight of evidence that it was error for the learned trial court to deny defendant’s motion for a new trial, made upon that ground, and that for such error the judgment and order appealed from should be reversed and a new trial granted.
The evidence descriptive of the locus in quo is not conflicting, and is stated with substantial accuracy in the prevailing opinion. There was such proof of defendant’s negligence as to require its submission to the jury. The verdict cannot be said to be excessive, and there is no question raised by any exception taken to the rulings of the court in receiving or rejecting evidence, or to the charge or refusal to charge, which requires discussion, only leaving for examination upon .this appeal the one question: Has the plaintiff successfully met the burden imposed upon her, of establishing by a fair preponderance of evidence freedom from- contributory negligence ?
• At the time of the accident the plaintiff was twenty-four years of age; was a strong, healthy, active woman, in the full possession of all her faculties. She had resided in the village of Silver Springs continuously for six years; was perfectly familiar with Main street, the manner in which it was crossed by defendant’s tracks, and the « way in which they were used by .the defendant in the conduct of its business, which had been substantially the same during such period of six years. The plaintiff had crossed the tracks at the place of the accident frequently, on an average of at least once a day, for six years. The accident occurred about eleven o’clock in the forenoon of the 6th day of December, 1897. There was no rain, snow or wind storm at the time, and there was no obstruction *495to her view; absolutely nothing to prevent her from seeing the engine or train with which she came in collision, or any other engine, car or train in the vicinity. The entire situation at the place of the accident, and for a considerable distance upon either side of the sidewalk, was in plain view, and the exact conditions existing at the time were discernible by the ordinary or even casual use of her eyes, and in fact were seen by her.
Briefly stated, the plaintiff’s claim is, and she testified, that as she was on the sidewalk, on the west side of Main street, walking north, intending to go to the defendant’s depot, she was intercepted by a freight train, composed of an engine and some freight cars, which was being backed easterly, across the sidewalk in front of her, at the rate of four miles an hour.' She stopped between the rails of the first or southerly main track and waited for the engine to pass; when it had cleared the sidewalk and got to a point “ six or eight feet (east) of the sidewalk,” and while it was “ still going east,” she started, walking “ right along, a good gait,” to cross the track on which the engine was, and before she got across the engine stopped, reversed and suddenly came back and struck her and caused the injury of which she complains.
There can be no mistake about the way the plaintiff claims the accident occurred. After having stated substantially as above upon her direct examination, and after being cross-examined, she stated upon her redirect examination as follows: “ Q. Can you tell me exactly where you were at the time you last looked toward this engine before you were struck ? A. Just as I was going over the first main track. Q. Do you know how far these main tracks are apart? A. Ho, sir; I do not. Q. Do you mean just as you came over it? Had you crossed one rail or both rails of the main track ? * * * A. I had crossed one rail and was just to cross the other rail. Q. Of the east-bound track? A. Yes, sir; the first main track. Q. And ■ what was the engine doing at that time ? * * * A. It was using steam,.going eastward towards Castile. Q. Moving away from where you stood? A. Yes, sir. Q. And then how did you walk, as to speed I mean, from that point on ? A. I walked right along, a good gait, I should think. Q. Do you know how far these two main tracks are apart ? A. Ho, sir; I don’t know exactly.”
It is conceded that the distance between the nearest rails of the *496main tracks, at the point in question, is eight feet. The claim is, that while the plaintiff was crossing the last rail of the first main track she stopped to permit the engine to clear the sidewalk in front of her; it did so, going to the east of the sidewalk six or eight feet, at the rate of four miles an hour. After it had gone that distance and while it was still going east she started at a good gait to cross ; then the engine stopped, reversed, came back upon the track arid struck her before she could make the crossing.
We think the statement involves a physical impossibility, 'and is, therefore, not true,, and that the testimony of -three or any other number of witnesses does not add to its probative force. It is suggested that perchance the plaintiff and her witnesses are mistaken as to distances ; that she was further 'away — perhaps thirty feet — from the track on which the engine was when she started to cross, than is indicated by her, or that the engine was possibly further east from the sidewalk. If the evidence be thus interpreted, then as matter of law the plaintiff was guilty of contributory negligence in attempting to cross the - track before observing whether or not it was safe for'her' to do so. The engine was in full view; there was absolutely no obstruction. It is not claimed that the' plaintiff’s attention was distracted. She saw the engine ; saw its movements, and if she was any substantial distance further away from the track than she states, that she was when she attempted to cross, by the vigilant use of her senses she could have discovered that the engine had reversed, and she was chargeable with negligence in not observing such fact.'
It is suggested that steam escaping from the engine might somewhat have hidden it from view. The plaintiff testified on direct examination upon that subject as follows: “Q. * * * Did you notice whether any steam was coming from it (the engine) ? A. Yes, sir; there was steam coming from it. Q. And where' did the steam go ? A. It seemed to go to the ground and enveloped the engine.' Q. You may describe how this steam appeared after it escaped from the engine; what did it do? A. Well, I■ couldn’t say more than it just came down after it left the engine.”
Under the circumstances, it is hardly credible that the escaping steam was sufficient to hide the engine from view, an object at least twelve feet high and thirty feet in length, and if the witness saw *497the steam escaping from the engine, as she testified she did, it pretty conclusively indicates that she at least knew its location ; but it is unnecessary to speculate, because the plaintiff testified positively that she-saw the engine when it was six or eight feet east of the sidewalk, and that it was still moving eastward. According to the statement of the plaintiff she had about the same distance to travel in order to. cross the track that the engine had to traverse in order to reach her, and in addition the engine, going at a four-mile gait, would have to stop, reverse, and then make the distance.
The evidence, when considered together, conclusively shows that the accident did not happen in the manner testified to by the plaintiff and her witnesses at all, but that it happened while the engine and cars were moving westward toward the sidewalk upon which the plaintiff was, and while she was attempting to cross in front of the engine. Of course, such a statement of the transaction by the plaintiff would defeat a recovery, because the engine being in plain sight, it would have been negligence on her part to attempt to cross in front of it. That it occurred in that manner and at that time was testified to by every one of the employees in charge of the train, five in number, and five other credible, disinterested witnesses, who, so far as appears, were not and had no reason to be unfriendly to the plaintiff. Not only do the witnesses for. the defendant so testify, but the circumstances and many facts which are conceded point to the truth of their version of the transaction. Considering the number of witnesses, ten in all, who testified in support of the defendant’s contention, and the number who gave evidence tending to support the plaintiff’s theory, three beside herself, but especially because the version of the transaction as testified to by the plaintiff and her witnesses involves, as. we think, a physical impossibility,, or at least a situation so extraordinary and unusual as to challenge the belief of the most credulous, it should be held that the verdict in this case, rendered solely upon such evidence, is against the weight of evidence.
The case is interesting because it involves a new and novel proposition, and one which, if tenable, will insure a recovery in case of injury at railroad crossings in a large variety of cases which have hitherto not troubled the courts, provided only that witnesses can *498be found, one, two or three, who will testify that the injured ■ party stood beside a railroad track at a street crossing, waiting for a .railroad trajn or a trolley car, going at the rate of four miles an hour, to pass; that the person thus waited until the train or car going at that rate of speed had passed, and reached a point six, eight or ten feet distant; that such person then attempted to make the crossing, relying upon the fact that the train or car was constantly moving-farther away; that the train or car then stopped, reversed, retraversed the track and overtook and injured the pedestrian.
The defendant’s engineer, who upon his cross-examination was examined as an expert by the plaintiff’s attorney upon that subject, testified that the locomotive in question was incapable of performing such antics. He also testified that the engine was not a light switching engine, but a freight engine, and that it could not be moved or manipulated as easily or quickly as could a heavier engine with smaller wheels. The testimony of this witness is uncontradicted, save as the plaintiff and her witnesses state the fact .to be, in substance, that the engine was six, eight or ten feet east of -the sidewalk, moving still further away at the rate of four miles an hour, and that instantly it was back on the sidewalk, going-in an.opposite direction at substantially the same rate of speed. As we have seen, ten witnesses called by the defendant, who were in the immediate vicinity, testified that the engine, to which at least two .cars were attached according to the plaintiff’s testimony, did not perform in such manner.
- We think no sufficient reason has been suggested why such .a proposition should receive the assent of this court. If .three witnesses, or thirty, should testify that the Empire State Express made similar movements, only multiplying the rate of speed and the distances in this case by fifteen, would any sane person believe that a pedestrian was caught and run over by the rear end of such express, train? Yet the proposition would- be no more absurd than is. plaintiff’s contention. If a train eight feet from a given point,.going at the rate of four miles an hour, can be stopped, reversed and run back to such point while a person traveling at a good gait is going-eight, ten or twelve feet, then a train going at the rate of sixty miles, an hour can be stopped, reversed and run back to a crossing while a person going at “ a good gait ” is walking a distance of one hundred *499and twenty or one hundred and fifty feet to the same point. Both propositions are equally absurd.
The rule is well settled that the mere fact that the witnesses called by one party to an action to prove a material fact outnumber those called by the other, does not of itself constitute a preponderance of evidence which requires the setting aside of a verdict as against the weight of evidence. (Schick v. Brooklyn City R. R. Co., 32 N. Y. St. Repr. 245; Latham. v. Delaney, 39 id. 369 ; Volk v. Livingston 31 id. 668.)
It is equally well settled that where the evidence relied upon to support a verdict is in conflict with well-known physical and scientific facts, or involves an unusual and extraordinary state of facts which of themselves challenge belief, and are not in accord with our learning and experience, such verdict should be set aside as against the weight of evidence. (Hudson v. R., W. & O. R. R. Co., 145 N. Y. 408, 412.)
The rule applies with especial force to the case at bar. The fact, standing alone, that the defendant’s version of the transaction is reasonable, and is supported by the testimony of ten witnesses, and that the plaintiff’s version is only supported by the testimony of three m addition to that of herself, under the authorities would not be sufficient to justify an appellate court in reversing the order appealed from; but when we have in addition the fact that the plaintiff’s version is unprecedented, is unlike the facts of any other reported case, and practically, at least, involves an impossibility, there should be no hesitancy in declaring that the verdict is against the weight of evidence. -<
We recognize the correctness of the rule which was laid down in Baird v. Mayor (96 N. Y. 567), and which was approved by this court in Allen v. Henry (16 App. Div. 557), that before a judgment can be reversed upon the facts of a case, it must appear that the proof so clearly preponderated in favor of a contrary result to the one reached as to make it reasonably certain that the trial court erred in its conclusion.
In the case of Curry v. Wiborn (12 App. Div. 1) the court, after announcing that the judgment and order appealed from in that case should be reversed because the verdict was against the weight of evidence (at p. 5), said : “ In saying this we do not lose sight of the *500idea that in this, as well as in all similar cases, the jury, speaking in general terms, are to be regarded as the sole judges of the facts in issue; nor are we intending to establish a rule which shall be deemed a precedent for substituting the court in the place of the jury upon the trial of such issues; but we are simply performing a duty which-rests upon us of correcting manifest, error in the attempted administration of justice. This duty is one, we admit, which should be exercised with great caution, and only in cases where it is perfectly plain that, unless exercised, there will be a miscarriage of justice. But it is, nevertheless, one from the performance of which courts should not shrink when satisfied that the circumstances of any particular case demand their interference with a verdict.”
It was said by Judge Peckham, in Smith v. Ætna Life Ins. Co. (49 N. Y. 211, 216), that “ Justice would be promoted if the Supreme Court should more frequently exercise its unquestioned right of reviewing verdicts upon the facts.” -
In Adsit v. Wilson (7 How. Pr. 64, 66) the court said : “ It is the legal duty of the courts to see that issues of fact in their courts are fully and fairly tried; and in courts of record if the verdict or finding of the facts is so clearly without evidence, or against the evidence, as to satisfy the court that there is strong probable ground to believe that the merits have not been fully and fairly discussed, or that the jury have given their verdict under a misconception of the law, or Under any improper extraneous influence, and that great injustice has been done, the court will set aside the verdict, not for the "purpose of assuming the' trial of the facts themselves, but for the purpose of granting a new trial by another jury or by other triors, under circumstances moré favorable to a just result.”
This language was approved by the court in Townsend Mfg. Co. v. Foster (51 Barb. 346, 350) and in Mulligan v. N. Y. C. & H. R. R. R. Co. (11 N. Y. Supp. 452).
I do not believe that any useful purpose is served by an appellate court in following the rule sometimes adopted and upholding a verdict of a jury, rendered upon an alleged state of facts which the court feels perfectly sure did not exist, simply because witnesses have so testified. Such a course promotes carelessness, if not perjury, on the part of witnesses, encourages the bringing of actions which have no merit, and' gives meaning and force to the expression *501•frequently heard : “ The case is without merit, but testimony will raise a question of fact, and as the defendant is a corporation a recovery will be had if the court does not interfere.”
' The conclusion is reached that the judgment and order appealed from should be reversed and a new trial granted, with costs to the appellant to abide event.
Judgment and order affirmed, with costs.